            Case 3:20-cv-05039-RJB-JRC Document 14 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ASHTON W. THOMAS,
                                                             CASE NO. 3:20-cv-05039-RJB-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      NORTHWEST IMMIGRATION
        DETENTION CENTER, et al.,
14
                               Defendants.
15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

18   record, does hereby find and ORDER: the Court adopts the Report and Recommendation. All

19   claims are dismissed except the claim against defendant Kevin Wilks, which survives.

20          The dismissal of the claims against defendant Neil Clark is with leave to amend.

21   Plaintiff may amend his complaint regarding the claims against defendant Clark to cure the

22   deficiencies noted in the Court’s Order and if he does so, shall file his amended complaint

23   within thirty (30) days from the date of this Order. Plaintiff must also include his claims

24   against defendant Wilks if plaintiff chooses to file an amended complaint, since an amended

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
            Case 3:20-cv-05039-RJB-JRC Document 14 Filed 10/06/20 Page 2 of 2




 1   complaint supersedes the original complaint. Plaintiff does not have leave to amend his claims

 2   against defendants GEO Group and Northwest Immigration Detention Center.

 3          The Clerk shall send a copy of this order to plaintiff and Judge Creatura. The Clerk shall

 4   terminate all defendants other than defendant Wilks from this action.

 5           Dated this 6th day of October, 2020.

 6

 7
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
